A. D. KENAMOND, Judge.
Claimant in this case seeks an award in the sum of $872.38, representing pro rata share for the biennium 1947-1949 of the West Virginia school for deaf and blind, in maintenance of the sewage disposal plant operated by the Town of Romney and *10jointly used and maintained by said school and the Town of Romney. The claim includes $444.60 for 1947-1948 and $427.78 for 1948-1949, making up the total of $872.38.
The state board of education would have authorized payment of the two items of the claim if they had been brought to the attention of the board before expiration of appropriation funds. The written agreement, under date of October 1, 1940, between the Town of Romney and the West Virginia board of control, then and until July 1, 1947 in charge of the fiscal affairs of the school, set 35 per cent of cost as the school’s proportionate share of maintaining and operating the sewage disposal plant. The superintendent of the school contended that the proportion 35 per cent was too high and it was not until August 4, 1949 that the town council agreed to cut it from 35 to 20 per cent until the census of 1950 should be taken, and a proper ordinance was adopted by council to that effect. Thus the claims made after expiration of appropriated funds were based on a lower rate than that which prevailed in the years 1947-1948 and 1948-1949 under the original contract. ‘
The West Virginia board of education concurs in this claim and recommends an award therefor under the shortened procedure provision of the state court of claims act, and the claim is approved by the attorney general as one that should be paid.
Accordingly, this court makes an award of eight hundred seventy-two dollars and thirty-eight cents ($872.38) to the Town of Romney.